This action was brought by appellee for the cash surrender value of $2,465.50, on a policy of insurance bearing date December 6, 1897, issued to appellee by the Inter-State Life Assurance Company, a corporation organized and then doing business under the laws of the State of Indiana, on the legal reserve plan, and which policy was for $5,000, and alleged to have been reinsured by appellant under and by virtue of a reinsurance contract entered into between said Inter-State Life Assurance Company and appellant on *Page 705 
December 31, 1909, and that, under said reinsurance contract, the appellant reinsured, assumed and guaranteed the said contract of insurance between appellee and the said Inter-State Life Assurance Company; that subsequent to the bringing of said action, the said appellee dismissed the same as to the said Inter-State Life Assurance Company.
An examination of the record in this case discloses that the policy sued on and the "Premium Bond" sued on as a part of said contract, are the same as the contract sued on in Federal LifeIns. Co. v. Sayre (1924), 195 Ind. 7, 142 N.E. 223.
An examination of the case of Federal Life Ins. Co. v.Sayre, supra, shows that every issue presented by the appellant in this appeal to this court was presented, considered and determined by this court in the case of Federal Life Ins. Co.
v. Sayre, supra. In that case, all of the contentions of appellant were decided against it, and the judgment in this case is affirmed on the authority of the decision in that case.
Judgment affirmed.
Myers, J., not participating.
 *Page 1